Citation Nr: 1537242	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  12-09 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a skin disability of the feet. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from June 1980 to April 1983. 

This case comes before the Board of Veterans' Appeal (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a May 2014 decision the Board disposed of other issues on appeal and remanded this matter for further development.  This matter is now returned to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately upon receipt of this appeal, the Board finds that there is a great deal of evidence and adjudicatory actions missing from the electronic record (both in Virtual VA and VBMS); this was pointed out by the Veteran's representative in the July 2015 informal hearing presentation.  The missing documents include service treatment records, post-service treatment records from VA and non-VA sources, and examinations except for the September 2014 VA examination.  Additionally the electronic record is missing most of the adjudicatory actions including his original claim, NOD, substantive appeal and any other statements submitted by the Veteran or his representative on his behalf.  The RO's adjudicatory actions and the Board's May 2014 remand are also missing, as well as other actions.  The Board further notes that this is presently a paperless file.  

As the claims file appears almost entirely incomplete, VA has a duty to obtain the missing records on remand.  See generally 38 U.S.C.A. § 5103A(b),(c)  (West 2002).

In addition regardless of whether the now missing records were available to the examiner who conducted the September 2014 VA examination, the examiner failed to actually address whether the Veteran has a skin disorder affecting his feet, despite being directed to do so in the May 2014 Board remand.  The Board notes that the 2014 remand noted a history of the Veteran being diagnosed as having tinea pedis as recently as in an October 2011 VA examination, with a history of treatment with "foot powder" in service.  Instead the examiner discussed a history regarding a possible skin disorder affecting the Veteran's hands with no discussion of his feet, except to mention his history of requesting foot powder in service.  Again none of these treatment records discussed in the May 2014 remand are presently associated with the electronic folder.  Further there is no evidence that a skin examination, to include examination of his feet was actually done.  

Accordingly, a new medical examination and opinion is necessary to make a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records and adjudicatory actions pertaining to this appeal, including but not limited to all service treatment records, all post-service treatment records including from VA, private and other government sources and all adjudicatory actions that are not already of record.  If any pertinent records are unavailable, the Veteran should be notified of the identity of any putative records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning his claim, and he should be notified that he may submit the records himself.  If it is necessary to reconstruct this claims file, the RO must take steps to do so.  Any negative search response must be noted in the record and communicated to the Veteran.

2.  Following the completion of the above action, schedule the Veteran again for an examination with an appropriate clinician for the purposes of determining the etiology of any currently present skin disorder, to include tinea pedis, of the feet. In this regard, it is asked that the examiner determine if it is at least as likely as not (50 percent or greater probability) that any current skin disorder of the feet had causal origins in service, to include as a consequence of the noted skin complaints and request for "foot powder" while aboard ship.  All conclusions should be supported by rationales.  

3.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim remain denied, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




